261 S.W.3d 451 (2007)
James FLOWERS, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-851.
Supreme Court of Arkansas.
September 6, 2007.
Ronald L. Davis, for appellant.
No response.

MOTION FOR RULE ON THE CLERK.
PER CURIAM.
James Flowers, by his attorney, Ronald L. Davis, has filed a motion for rule on clerk. On March 26, 2007, a judgment and commitment order was entered convicting Flowers inter alia of aggravated robbery, count eight of the felony information, and sentencing him to 168 months' imprisonment. An amended judgment and commitment order was entered on April 3, 2007, in which he was convicted of the count-eight aggravated-robbery charge and sentenced to 480 months' imprisonment. On April 27, 2007, a notice of appeal was filed with the Pulaski County Circuit Clerk in which Flowers sought to appeal the April 3, 2007, amended order.
Rule 2(a)(1) of the Arkansas Rules of Appellate Procedure-Civil provides that an appeal may be taken only from a final *452 judgment or decree entered by the trial court. Here, pursuant to Ark. R.App. P.-Civ. 2(a)(1), Flowers filed his notice of appeal well within the thirty-day period of the entry of the April 3, 2007, amended order. Thus, we hold that Flowers timely filed the record with our clerk, and we direct the clerk to accept the appeal.
Motion granted.